958 F.2d 368
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory MARSHALL, Petitioner-Appellant,v.Sewall SMITH, Acting Warden;  MCAC;  Attorney General of theState of Maryland, J. Joseph Curran, Jr.,Respondents-Appellees.
No. 92-6059.
United States Court of Appeals, Fourth Circuit.
Submitted March 2, 1992.Decided March 17, 1992.

Appeal from the United States District Court for the District of Maryland, at Baltimore.   Herbert N. Maletz, Senior District Judge.  (CA-91-1557-B)
Gregory Marshall, appellant pro se.
Mary Ellen Barbera, Assistant Attorney General, Baltimore, Md., for appellees.
D.Md.
DISMISSED.
Before SPROUSE and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Gregory Marshall seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. § 2254 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.   Marshall v. Smith, No. CA-91-1557-B (D.Md. Dec. 27, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.